      Case 2:16-cv-00985-ECM-WC Document 140 Filed 09/16/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   Civ. Act. No. 2:16-cv-985-ECM
                                              )                 (WO)
$389,820.00 IN UNITED STATES                  )
CURRENCY, et al.,                             )
                                              )
       Defendants.                            )

                      MEMORANDUM OPINION AND ORDER

       Before the Court is the Claimant’s Motion to Reconsider Order and Final Judgment.

(Doc. 133). For the reasons that follow, the Court concludes that the motion is due to be

denied.

       On December 4, 2020, the Court entered an Order granting the Claimant’s Motion

to Dismiss for Lack of In Rem Jurisdiction (doc. 131) and a Final Judgment dismissing the

case without prejudice (doc. 132). Thereafter, the Claimant filed a motion to reconsider,

asserting that, although the Court lacked in rem jurisdiction over the defendant res, the

Court should order the return of the res to the Elmore County Alabama Sheriff or Circuit

Court. (Doc. 133). In so doing, the Claimant submits that although the Court lacks

jurisdiction over the defendant res, the Court has the power, or perhaps obligation, to return

the property to the Elmore County Sheriff or Circuit Court.

       “A party moving the court to alter or amend its judgment pursuant to Rule 59(e)

faces an extremely heavy burden.” Scharff v. Wyeth, 2012 WL 3149248 at *1 (M.D. Ala.


                                              1
     Case 2:16-cv-00985-ECM-WC Document 140 Filed 09/16/21 Page 2 of 3




2012). “[R]econsideration of a previous order is an extraordinary remedy to be employed

sparingly.” Id. (quoting Sussman v. Salem, Saxon & Nielson, P.A., 153 F.R.D. 689, 694

(M.D. Fla. 1994)). Moreover, “Rule 59(e) was not constructed ‘to give the moving party

another bite at the apple . . .’” Id. (quoting Mincey v. Head, 206 F.3d 1106, 1137 n.69 (11th

Cir. 2000). “[A[ Rule 59(e) motion [cannot be used] to relitigate old matters, raise

argument[s] or present evidence that could have been raised prior to the entry of judgment.”

PBT Real Estate, LLC v. Town of Palm Beach, 988 F.3d 1274, 1287 (11th Cir. 2021)

(alteration in original)(quoting Michael Linet, Inc. v. Village of Wellington, Fla., 408 F.3d

757, 763 (11th Cir. 2005); Grange Mut. Cas. Co. v. Slaughter, 958 F.3d 1050, 1059 (11th

Cir. 2020)(same). “The only grounds for granting a Rule 59 motion are newly discovered

evidence or manifest errors of law or fact.” Arthur v. King, 500 F.3d 1335, 1343 (11th Cir.

2007) (quoting In re Kellogg, 197 F.3d 1116, 1119 (11th Cir. 1999)).

       As the Court explained in its initial opinion, without jurisdiction, the Court lacks the

power “to do anything other than dismiss this action.” (Doc. 131 at 2). In the motion to

reconsider, the Claimant, for the first time, offers arguments and authority to support her

claim that the defendant res should or must be returned to Elmore County.                 The

Government responds that although the instant “forfeiture proceeding itself was premature

and void from the start,” that fact “does not invalidate a state court order turning over

jurisdiction over the res to this Court.” (Doc. 136 at 3). Indeed, although the Eleventh

Circuit reversed the denial of the Claimant’s motion for dismiss for lack of jurisdiction, it

did not remand with instructions to return the res to the Elmore County Sheriff or Circuit

Court. Instead, it specifically referenced the state’s turn-over order as potentially having

                                              2
      Case 2:16-cv-00985-ECM-WC Document 140 Filed 09/16/21 Page 3 of 3




an effect on whether the court may be able to exercise jurisdiction over the res. Thus, it

appears that the Eleventh Circuit did not consider the district court’s jurisdictional defect

as invalidating the turn-over order from the state court. And the Claimant offers no

authority for a contrary finding.

       In any event, the arguments and authorities offered by the Claimant were raised for

the first time in her motion to reconsider. As such, she runs afoul of Rule 59. The Claimant

makes no showing that the motion is premised on newly discovered evidence or manifest

factual or legal errors. Instead, the Claimant offers equivocating arguments that the Court

either has the power or the obligation to take the requested action. In light of the

Government’s representation that it has “now filed a new complaint, with proper

jurisdiction, in which the claimant may make its arguments for relief,” (doc. 136 at 5), the

Court finds that the arguments raised by the Claimant for the first time in her motion to

reconsider do not merit relief from the Court’s Order and Final Judgment.

       For these reasons it is

       ORDERED that the Claimant’s Motion to Reconsider Order and Final Judgment,

(doc. 133) is DENIED.

       DONE this 16th day of September, 2021.

                                          /s/ Emily C. Marks
                                    EMILY C. MARKS
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                             3
